NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RAJA RAM GIRI,                                   No. 14-70146

              Petitioner,                         Agency No. A089-294-544

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

   Raja Ram Giri, a native and citizen of Nepal, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we review de novo claims of due process violations, Liu v. Holder, 640

F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

   Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Giri’s testimony and his evidence as to

whether he continued working after his alleged kidnaping. See Shrestha, 590 F.3d

at 1047 (“Although inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight.”). Giri’s explanations do not compel a contrary result. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject his contention that he

established eligibility for relief in the absence of credible testimony. Thus, Giri’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

   Substantial evidence also supports the agency’s denial of Giri’s CAT claim

because it was based on the same testimony found not credible, and the record does

not otherwise compel the conclusion that it is more likely than not Giri would be

                                           2                                   14-70146
tortured by or with the consent or acquiescence of the government if returned to

Nepal. See id. at 1156-57.

   Finally, we reject Giri’s claim that the agency violated his due process rights by

failing to consider all his documentary evidence. See Larita-Martinez v. INS, 220

F.3d 1092, 1096-97 (9th Cir. 2000).

   PETITION FOR REVIEW DENIED.




                                          3                                  14-70146